Citation Nr: 0812666	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  05-02 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for degenerative arthritis of the right knee.

2.  Entitlement to a disability rating in excess of 10 
percent for retropatellar pain syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1984 to 
December 1987 and from January 1989 to December 1993.

This case comes before the Board of Veterans' Appeals (Board) 
from November 2002 and October 2004 rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  In November 2002, the RO 
increased the disability rating for the veteran's left knee 
from 0 to 10 percent disabling and continued a 10 percent 
rating for degenerative changes of the right knee.  Later, in 
the October 2004 rating decision, the RO assigned a separate 
10 percent disability rating for instability of the right 
knee.

In a December 2007 decision, the Board increased the 
veteran's disability rating for instability of the right knee 
to 20 percent and continued the 10 percent disability ratings 
for degenerative changes of the right knee and retropatellar 
pain syndrome of the left knee.  The veteran appealed the 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an December 2007 Order, which 
granted a December 2007 Joint Motion to Remand (Joint 
Remand), the Court vacated that part of the Board's decision 
that continued the 10 percent disability ratings for 
degenerative arthritis of the right knee and retropatellar 
pain syndrome of the left knee and left undisturbed the grant 
of a 20 percent disability rating for instability of the 
right knee.  


FINDINGS OF FACT

1.  The veteran's degenerative arthritis of the right knee, 
is manifested by no more than range of motion from 0 degrees 
of extension to 90 degrees of flexion, with pain and 
crepitus.

2.  The veteran's left knee disability, retropatellar pain 
syndrome, is manifested by no more than range of motion from 
0 degrees of extension to 95 degrees of flexion, with 
complaints of pain, but without objective findings of 
subluxation or instability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for degenerative arthritis of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for retropatellar pain syndrome of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter sent to the 
appellant in January 2005 that fully addressed all four 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claim(s) and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her or his possession to the AOJ.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a May 2005 supplemental statement of the 
case issued after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that higher 
disability ratings are being denied, and hence no effective 
date will be assigned with respect to this claimed condition.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life, such as a specific measurement or 
test result, VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit, or ask 
the Secretary to obtain, that are relevant to establishing 
entitlement to increased compensation.  Id. 

The Board acknowledges that the January 2005 letter does not 
meet the requirements of Vazquez-Flores and is not sufficient 
as to content and timing, creating a presumption of 
prejudice.  Nonetheless, such presumption has been overcome 
for the reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the January 2005 letter notified the veteran 
that a claim for increase in a disability rating was 
considered complete when there is evidence that shows the 
disability has gotten worse.  Moreover, the veteran 
demonstrated actual knowledge of what was needed to support 
his claim as reflected in his statements at his VA 
examinations.  In October 2002, the veteran reported that he 
had constant stiffness of both knees and that he had to give 
up strenuous recreational sports activities such as running 
and basketball.  He also mentioned that he is bothered going 
up steps and has problems squatting.  In January 2004, the 
veteran noted going up stairs is the worst but going down 
stairs is alright, and that both of his knees have 
significant swelling upon weight bearing activities.  In 
addition, the October 2004 statement of the case provided the 
veteran with the Diagnostic Codes that pertain to 
disabilities of the knee, which reflect the criteria 
necessary for entitlement to higher disability ratings.  
Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication. Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA medical 
records and examination reports and lay statements have been 
associated with the record.  The appellant was afforded VA 
medical examinations in October 2002 and January 2004.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
written correspondence dated in March 2008, the veteran 
indicated that he did have any additional evidence to submit.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

The veteran contends that the disability ratings assigned for 
his knees should be increased to reflect more accurately the 
severity of his symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making a 
disability evaluation. 38 C.F.R. § 4.1.  Where service 
connection has already been established and an increase in 
the disability rating is at issue, as in the present case 
regarding the veteran's increased rating claims, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
notes that the Court, in Hart v. Mansfield, 21 Vet. App. 505 
(2007), held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.   

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate code, a rating of 10 percent is warranted for 
each major joint affected by limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2007).

In the present appeal, the veteran's knees are separately 
rated.  Regarding the issues currently before the Board, for 
his right knee disability, the veteran is currently rated as 
10 percent disabling for degenerative arthritis of the right 
knee, under Diagnostic Codes 5003-5260.  The left knee 
disability, retropatellar pain syndrome, the veteran is 
currently rated as 10 percent disabling under Diagnostic 
Codes 5003-5260.

Pursuant to Diagnostic Codes 5260-5261, a maximum 30 percent 
rating is warranted for limitation of leg flexion when it is 
limited to 15 degrees; a 20 percent rating is warranted when 
it is limited to 30 degrees; a 10 percent rating is warranted 
when it is limited to 45 degrees; and a 0 percent 
(noncompensable) rating is warranted when it is limited to 60 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Correspondingly, a 20 percent rating is warranted when leg 
extension is limited to 15 degrees; a 10 percent rating is 
warranted when it is limited to 10 degrees; and a 
noncompensable rating is warranted when it is limited to 5 
degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Standard 
range of motion of a knee is from 0 degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  If the 
evidence shows compensable limitation of both flexion and 
extension, two separate disability ratings may be assigned.  
VAOPGCPREC 9-2004.

Separate disability ratings are possible for arthritis with 
limitation of motion under Diagnostic Codes 5003 and 
instability of a knee under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97.  When x-ray findings of arthritis are 
present and a veteran's knee disability is rated under 
Diagnostic Code 5257, the veteran would be entitled to a 
separate compensable rating under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.  Diagnostic Code 5257 provides ratings for 
other impairment of the knee that includes recurrent 
subluxation or lateral instability.  Slight recurrent 
subluxation or lateral instability of the knee is rated 10 
percent disabling; moderate recurrent subluxation or lateral 
instability of the knee is rated 20 percent disabling; and 
severe recurrent subluxation or lateral instability of the 
knee is rated 30 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2007).  

Additionally, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements. Furthermore, consideration should 
also be given to weakened movement, excess fatigability and 
incoordination.  38 C.F.R. § 4.45 (2006).  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995).

Regarding his claims for increased ratings, the veteran's 
claims file contains VA joints examinations, in October 2002 
and January 2004, and VA treatment records between February 
and May 2005.

At both of the examinations, the veteran complained of 
recurrent pain with stiffness in both knees and problems with 
squatting.  At the October 2002 examination, the veteran 
reported no giving way of the knees.  He did not use a cane, 
but has used over-the-counter knee sleeves.  On physical 
examination, the veteran's right knee had 0 degrees of 
extension to 110 degrees of flexion and his left knee had 0 
degrees of extension to 125 degrees of flexion, with pain and 
crepitation on motion.  Trace swelling was also noted.  X- 
rays revealed degenerative joint disease for the right knee 
and degenerative changes for the left knee.  No ligamentous 
instability was found for either of the knees.

At the January 2004 examination, the veteran reported 
swelling for both knees when performing weight-bearing 
activities.  Occasionally, his right knee will lock up in 
position.  The January 2004 examiner found that the veteran's 
right knee had 0 degrees of extension to 90 degrees of 
flexion.  He had a positive McMurray's sign and a positive 
Lachman's with no firm endpoint on his right knee.  X-rays of 
his right knee revealed significant tricompartmental 
arthritis.  Regarding the left knee, the veteran had 0 
degrees of extension to 95 degrees of flexion, with medial 
joint line tenderness.  He had a firm endpoint on the 
Lachman's examination and a positive McMurray's sign.  X-rays 
of his left knee revealed a loose body between the tibial 
spine and some vascular changes at the patellofemoral and 
proximal tibial joint lines.

Treatment records from the Memphis VA Medical Center (VAMC) 
show that the veteran underwent an arthroscopic debridement 
of the left knee, in February 2005, to remove a loose body.  
After the surgery, a follow-up examination of the left knee 
revealed that he had a range of motion from 3 degrees of 
extension to 110 degrees of flexion.  The veteran reported no 
locking of his left knee and the VA physician found that his 
left knee was stable with "a negative McMurray's and a good 
endpoint on Lachman's exam".

Given the above evidence, the Board observes that extension 
of 0 degrees for both knees warrants only noncompensable 
ratings under Diagnostic Code 5261.  In this regard, separate 
compensable ratings under both Diagnostic Codes 5260 and 5261 
are not warranted under VAOPGCPREC 9-2004.  Similarly, 90 to 
125 degrees of flexion would also fail to provide for 
compensable ratings under Diagnostic Code 5260.  However, 
since the VA examiner diagnosed the veteran with arthritis 
for his right knee, noted degenerative changes for his left 
knee, and with consideration of pain and 38 C.F.R. §§ 4.40, 
4.45 and 4.59, his bilateral knee disabilities would warrant 
no more than a separate 10 percent disability rating for each 
knee.  Further, a higher rating is not available under 
Diagnostic Codes 5256 or 5262 for both knees, since the 
veteran has not been shown to have ankylosis or nonunion of 
the tibia and fibula for either knee.

The Board finds that the veteran's left knee warrants no more 
than a 10 percent rating under Diagnostic Code 5260.  A 
separate rating is not available under Diagnostic Code 5257 
since medical evidence does not show findings of subluxation 
or instability.  At the March 2005 follow-up examination, the 
veteran reported no locking of his left knee and the VA 
physician found "a negative McMurray's and a good endpoint on 
Lachman's exam".

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the 
entire appeals period, the veteran meets the criteria for 10 
percent disability ratings for his service-connected 
degenerative arthritis of the right knee and retropatellar 
pain syndrome of the left knee.  These are both rated on the 
basis of limitation of motion.  Even factoring in the Deluca 
provisions, at no time during the appeals period has the 
veteran's right or left knee range of motion approximated a 
limitation of motion of extension limited to 15 degrees and 
flexion limited to 30 degrees.  38 C.F.R. § 4,71a, Diagnostic 
Codes 5260, 5261.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's bilateral knee disabilities are 
currently resulting in frequent hospitalizations or marked 
interference in his employment.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2007).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claims for increased ratings for his bilateral knee 
disabilities, the "benefit-of-the-doubt" rule is not 
applicable and the Board must deny his claims.  See 38 
U.S.C.A. § 5107(b).

ORDER

A disability rating in excess of 10 percent for degenerative 
arthritis of the right knee is denied.

A disability rating in excess of 10 percent for retropatellar 
pain syndrome of the left knee is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


